303 F.2d 445
Wade CHEESMAN, Appellant,v.TIDEWATER MILL & ELEVATOR CO., Appellee.
No. 13884.
United States Court of Appeals Third Circuit.
Argued April 27, 1962.
Decided May 10, 1962.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Morton Rosen, Philadelphia, Pa. (Milton M. Borowsky, Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellant.
Louis J. Goffman, Philadelphia, Pa., for appellee.
Before HASTIE, FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a final order entered in conformity with Rule 54(b), Federal Rules of Civil Procedure, 28 U.S.C., granting summary judgment dismissing the action against Tidewater Mill & Elevator Co., one of several persons whom appellant joined as defendants in this personal injury case. The court below rightly concluded that the claim stated against this defendant was based solely upon its alleged ownership of certain real property, and that on motion for summary judgment it was clearly established that this party had not at any time owned the premises in question. Moreover, appellant's assertion in this court that appellee is estopped to deny ownership of the property fails because cause appellant has neither pleaded nor asserted in an affidavit that he in fact relied to his detriment upon any representation that appellee owned the premises.


2
The judgment will be affirmed.